t c summary opinion united_states tax_court gary r greulich petitioner v commissioner of internal revenue respondent docket no 15075-02s filed date santo j bonanno for petitioner wendy d gardner for respondent powell special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code as amended respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or for unpaid federal income taxes and related liabilities in the following amounts year liability2 dollar_figure dollar_figure petitioner seeks to have a tax_lien removed the issue is whether petitioner’s claim for credit or refund is limited by the look-back period prescribed in sec_6511 petitioner resided in oakland new jersey at the time the petition was filed background the facts are not in dispute and the issue is primarily one of law on date petitioner filed form_4868 application_for automatic_extension of time to file u s individual_income_tax_return and remitted a payment of dollar_figure by check on the memo line of the check petitioner noted his social_security_number and respondent granted an extension to file until date and subsequently further extended the filing_date to date petitioner did not amounts computed through date sec_7491 concerning burden_of_proof has no bearing on this case timely file his return and respondent credited the dollar_figure payment to an excess collections account on date petitioner filed his and returns respondent applied dollar_figure of the dollar_figure payment to petitioner’s tax_liability and the remaining amount remained in the excess collections account on date petitioner remitted an additional payment of dollar_figure respondent applied that payment to petitioner’s tax_liability because his liability was paid in full on date respondent issued petitioner inter alia two letters entitled statement of account requesting additional payments for and in a letter to respondent dated date petitioner requested that the dollar_figure that had been remitted to respondent be credited to his and liabilities respondent refused to comply with this direction and with the exception of applying dollar_figure of the payments to the and liabilities discussed above none of the balance was credited to petitioner’s outstanding tax_liabilities on date respondent issued petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 petitioner timely filed a request for a collection_due_process_hearing on date the appeals officer to whom the matter was assigned issued petitioner the notice_of_determination concerning collection action s under sec_6320 and or concluding that the liabilities set forth above were correct and unpaid and that the filing of the tax_lien was appropriate the appeals officer also determined that a consideration of any offer_in_compromise was inappropriate because petitioner had not filed tax returns for subsequent years petitioner timely filed with this court a petition for review of the appeals officer’s determinations petitioner raised only the question of whether the liabilities had been paid discussion respondent did not issue petitioner notices of deficiency for the taxable years at issue and petitioner has not had an opportunity to dispute whether such tax_liabilities remain unpaid petitioner may challenge the existence of the underlying tax_liabilities in this court see sec_6320 sec_6330 d where the validity of the underlying tax_liabilities is properly placed at issue this court will review the matter on a de novo basis 114_tc_604 114_tc_176 sec_6511 contains two separate provisions to determine the period of limitations for refund_or_credit claims first sec_6511 establishes a filing deadline second sec_6511 establishes a look-back period which provides a ceiling limitation on the amount of an allowable refund_or_credit 516_us_235 as applicable here petitioner must file a claim for credit or refund of an overpayment within years from the time the return was filed sec_6511 respondent concedes that petitioner timely filed a claim for credit on date if however the claim was filed during the 3-year period the amount of the credit or refund shall not exceed the portion of the tax paid within the period immediately preceding the filing of the claim equal to years plus the period of any extension of time for filing the return sec_6511 respondent granted petitioner a 6-month extension to file his return petitioner filed the claim for credit on date as a result petitioner’s available credit for the tax paid is limited to the portion of the tax paid within years and months before he filed the claim for credit or between date and date petitioner’s payment of dollar_figure was deemed paid on date see sec_6513 long before the look-back period see also tedokon v by marking on the memo line of his check petitioner intended the dollar_figure remittance to constitute a tax payment and not a deposit in the nature of a cash bond see 100_tc_191 maxon v commissioner tcmemo_1994_494 gabelman v commissioner tcmemo_1993_592 affd 86_f3d_609 6th cir respondent treats remittances sent with a form_4868 extension request as remittances of estimated_tax payments see action on decision date 1997_1_cb_1 commissioner tcmemo_2002_308 lee v commissioner tcmemo_2002_233 petitioner’s claim to the balance in the excess collections account was therefore time barred the result may appear somewhat harsh but it must be pointed out that the result flows from petitioner’s actions in not timely filing his tax returns all of this could have been avoided if petitioner had followed the statutory provisions for filing returns those provisions are not obscure we sustain respondent’s determination reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
